DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
 	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24, 27, 29, 34, 37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstadinidis et al. ("SPARC M7: A 20 nm 32-Core 64 MB L3 Cache Processor",IEEE JOURNAL OF SOLID-STATE CIRCUITS, IEEE, USA, vol. 51, no. 1, 1 January 2016 (2016-01 -01), pages 79-91, from IDS) in view of  Lesso (US 2011/0221487).

Regarding claim 21, Konstadinidis discloses a method [e.g. fig. 7] comprising: generating [e.g. Wire DCO] a first delayed signal based on a regulated supply voltage [e.g. VddReg] and an output clock [e.g. the output of C-Element] at a first delay line [see fig. 7] of an oscillator circuit [e.g. fig. 7]; generating [e.g. Gate DCO] a second delayed signal based on a droopy supply voltage [e.g. VddCore] and the output clock at a second delay line [see fig. 7] of the oscillator circuit; and sending the first delayed signal and the second delayed signal to an edge detector [e.g. C-Element] of the oscillator circuit, wherein the edge detector generates the output clock, and wherein a resulting oscillation frequency of the output clock is based on a relationship between the regulated supply voltage and the droopy supply voltage.  Konstadinidis discloses controlling [e,g, AFLL Control] a propagation delay of at least one of the first delayed signal [e.g. the delay line in Wire DCO] and the second delayed signal [e.g. the delay line in Gate DCO]. Konstadinidis does not disclose controlling a propagation delay of at least one of the first delayed signal and the second delayed signal based on a comparison between a number of reference clock cycles counted within a specified period and a number of clock cycles of the output clock counted within the specified period. However, Lesso discloses [see at least paras. 0077-0078, 0081-0082, figs. 3-5,7-9] a clock comparison circuit 31 based on a comparison between a number of reference clock [e.g. RCK figs. 3-5,7-9] cycles counted within a specified period [see at least para. 0077, figs. 3-5, 7-9] and a number of clock cycles of the output clock [e.g. LCK figs. 3-5,7-9] counted within the specified period such that the combination discloses controlling a propagation delay of at least one of the first delayed signal and the second delayed signal based on a comparison between a number of reference clock cycles within a specified period and a number of clock cycles of the output clock within the specified period. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Konstadinidis in accordance with the teaching of Lesso regarding a clock comparison circuit in order provide a low-cost system having substantially less jitter [para. 0008].

Regarding claim 22, the combination discussed above discloses the method of claim 21, wherein the output clock toggles at an output frequency based on the first delayed signal in response to the droopy supply voltage being greater than the regulated supply voltage [Muller-C element follows the slower of the two DCOs C. Asymmetric Frequency Locked Loop (AFLL), and/or in reference of Asymmetric Frequency Locked Loop (AFLL) for adaptive clock generation in a 28nm SPARC M6 processor, Yifan, IEEE Asian Solid-State Circuits Conference 2014]. 

Regarding claim 23, the combination discussed above discloses the method of claim 21, wherein the output clock toggles at an output frequency based on the second delayed signal in response to the droopy supply voltage being lower than the regulated supply voltage [Muller-C element follows the slower of the two DCOs C. Asymmetric Frequency Locked Loop (AFLL), and/or in reference of Asymmetric Frequency Locked Loop (AFLL) for adaptive clock generation in a 28nm SPARC M6 processor, Yifan, IEEE Asian Solid-State Circuits Conference 2014].
Regarding claim 24, the combination discussed above discloses the method of claim 21, wherein controlling the propagation delay comprises: inputting delay control bit [see input bits of digitally-controlled oscillators (DCOs)] to the first delay line and the second delay line to control the propagation delay of at least one of the first delayed signal and the second delayed signal.
Regarding claim 27, the combination discussed above discloses the method of claim 24, further comprising: performing, by a frequency controller [e.g. a clock comparison circuit 31 Lesso], the comparison between a reference clock count number that indicates the number of reference clock cycles within the specified period and a feedback clock counter number [e.g. the count number of the output signal of the DCO] that indicates the number of clock cycles of the output clock within the specified period and generating a difference as a frequency control word [e.g. the comparison value]; and wherein controlling the propagation delay comprises setting the delay control bits based on the frequency control word.

Regarding claim 29, Konstadinidis discloses a method [e.g. fig. 7] comprising: generating, based on a regulated supply voltage [e.g. VddReg] and an output clock signal [e.g. the output of C-Element], a regulated supply signal at a first delay line [see fig. 7] of an oscillator circuit [e.g. fig. 7]; generating, based on a droopy supply voltage [e.g. VddCore] and the output clock signal, a droopy supply signal at a second delay line [see fig. 7] of the oscillator circuit; and based on the output clock signal, sending the regulated supply signal from the first delay line and the droopy supply signal from the second delay line to an edge detector [e.g. C-Element] of the oscillator circuit, wherein: the edge detector is configured to generate the output clock signal; and an oscillation frequency of the output clock signal is based on a relationship between the regulated supply signal and the droopy supply signal. Konstadinidis does not disclose controlling a propagation delay of at least one of the regulated supply signal and the droopy supply signal based on a comparison between a number of reference clock cycles counted within a specified period and a number of clock cycles of the output clock signal counted within the specified period. However Lesso discloses [see at least paras. 0077-0078, 0081-0082, figs. 3-5,7-9] a clock comparison circuit 31 based on a comparison between a number of reference clock [e.g. RCK figs. 3-5,7-9] cycles counted within a specified period [see at least para. 0077, figs. 3-5, 7-9] and a number of clock cycles of the output clock [e.g. LCK figs. 3-5,7-9] counted within the specified period such that the combination discloses controlling a propagation delay of at least one of the regulated supply signal and the droopy supply signal based on a comparison between a number of reference clock cycles within a specified period and a number of clock cycles of the output clock signal within the specified period. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Konstadinidis in accordance with the teaching of Lesso regarding a clock comparison circuit in order provide a low-cost system having substantially less jitter [para. 0008]. See also claim 21 rejection.
Regarding claim 34, the combination discussed above discloses the method of claim 29, further comprising: driving a clock tree of a system-on-chip [e.g. SPARC M7 processor] comprising sending the output clock signal to the clock tree [AFLL is the clock generator for the SPARC M7 processor]. 
Regarding claim 37, the combination discussed above discloses the method of claim 29, wherein the relationship between the regulated supply signal and the droopy supply signal is based on a polarity of the regulated supply signal being the same as a polarity of the droopy supply signal [see at least Muller C-element Konstadinidis]. 

Regarding claim 39, the combination discussed above discloses the method of claim 29, further comprising: further comprising: in response to the droopy supply voltage undershooting the regulated supply voltage, stretching a period of the output clock signal based on the droopy supply voltage [Muller-C element follows the slower of the two DCOs C. Asymmetric Frequency Locked Loop (AFLL), and/or in reference of Asymmetric Frequency Locked Loop (AFLL) for adaptive clock generation in a 28nm SPARC M6 processor, Yifan, IEEE Asian Solid-State Circuits Conference 2014]. 

Regarding claim 40, the combination discussed above discloses the method of claim 29, further comprising: in response to the droopy supply voltage overshooting the regulated supply voltage, clamping the output clock signal based on the regulated supply voltage [Muller-C element follows the slower of the two DCOs C. Asymmetric Frequency Locked Loop (AFLL), and/or in reference of Asymmetric Frequency Locked Loop (AFLL) for adaptive clock generation in a 28nm SPARC M6 processor, Yifan, IEEE Asian Solid-State Circuits Conference 2014].

Claim 25-26, 28, 32 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstadinidis et al.( "SPARC M7: A 20 nm 32-Core 64 MB L3 Cache Processor",IEEE JOURNAL OF SOLID-STATE CIRCUITS, IEEE, USA, vol. 51, no. 1, 1 January 2016 (2016-01 -01), pages 79-91, from IDS) in view of Lesso (US 2011/0221487) and YangGong et al. (US 2015/0365093) .

Regarding claim 25, the combination discussed above discloses the method of claim 24, except wherein a value of the delay control bits to the first delay line is equal to a value of the delay control bits to the second delay line. However, YangGong discloses wherein a value of the delay control bits to the first delay line is equal to a value of the delay control bits to the second delay line [see at least para. 0056 YangGong]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Konstadinidis and Herbech in accordance with the teaching of YangGong regarding a frequency detector in order to allow compensation for the manufactured delay characteristic of time-critical path [para. 0056]
Regarding claim 26, the combination discussed above discloses the method of claim 24, except wherein a value of the delay control bits to the first delay line is different from a value of the delay control bits to the second delay line. However, YangGong discloses a value of the delay control bits to the first delay line is different from a value of the delay control bits to the second delay line [see at least para. 0056 YangGong]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Konstadinidis and Lesso in accordance with the teaching of YangGong regarding a frequency detector in order to allow compensation for the manufactured delay characteristic of time-critical path [para. 0056].

Regarding claim 28, the combination discussed above discloses the method of claim 21, except further comprising: adjusting a sensitivity of the oscillator circuit to the droopy supply voltage. However, YangGong discloses adjusting a sensitivity of the oscillator circuit to the droopy supply voltage [see at least fig. 7, paragraphs 0046, 0050, 0051, 0056, 0062]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Konstadinidis and Lesso in accordance with the teaching of YangGong regarding a frequency detector in order to reduce an impact of power supply voltage variations on a time-critical path in an integrated circuit [ABSTRACT].

Regarding claim 32, the combination discussed above discloses the method of claim 29, except wherein at least one of the first delay line and the second delay line includes a plurality of programmable buffers [see at least figs. 2, 7].  However, YangGong discloses wherein at least one of the first delay line and the second delay line includes a plurality of programmable buffers [see at least figs. 2, 7, para. 0056]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Konstadinidis and Lesso in accordance with the teaching of YangGong regarding a frequency detector in order to allow compensation for the manufactured delay characteristic of time-critical path [para. 0056].

Regarding claim 41, the combination discussed above discloses the method of claim 29, wherein controlling the propagation delay comprises: inputting first delay control bit to the first delay line and second delay control bit to the second delay line to control a propagation delay of at least one of the regulated supply signal and the droopy supply signal. Konstadinidis does not explicitly disclose delay control bits. However, it is well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to use control bits to adjust delay path. For example, YangGong discloses control bits [see at least para. 0056]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Konstadinidis and Lesso in accordance with the teaching of YangGong regarding a frequency detector in order to utilize multiple control bits to control time-critical path [para. 0056]

Regarding claim 42, the combination discussed above discloses the method of claim 41, further comprising: adjusting the first delay control bits [see at least rejection in claim 41] based on an output clock overshoot threshold [see at least Frequency Detector Konstadinidis after modification].

Regarding claim 43, the combination discussed above discloses the method of claim 41, further comprising: adjusting the second delay control bits [see at least rejection in claim 41] based on an output clock overshoot threshold [see at least Frequency Detector after modification].

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstadinidis et al.( "SPARC M7: A 20 nm 32-Core 64 MB L3 Cache Processor",IEEE JOURNAL OF SOLID-STATE CIRCUITS, IEEE, USA, vol. 51, no. 1, 1 January 2016 (2016-01 -01), pages 79-91, from IDS) in view of Lesso (US 2011/0221487) and Vandepas (US 2013/0249611).

Regarding claim 33, the combination discussed above discloses the method of claim 29, further comprising: generating, at a voltage regulator [see the VddReg], except comprising sending the droopy supply voltage through a low-pass filter.  However, Vandepas discloses a voltage regulator [e.g. 222, 223] includes a low-pass filter [fig. 2C]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Konstadinidis and Lesso in accordance with the teaching of Vandepas regarding a low-pass filter in order to filter any sharp changes to improve a voltage regulator [paragraph 0043].
		
Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstadinidis et al.( "SPARC M7: A 20 nm 32-Core 64 MB L3 Cache Processor",IEEE JOURNAL OF SOLID-STATE CIRCUITS, IEEE, USA, vol. 51, no. 1, 1 January 2016 (2016-01 -01), pages 79-91, from IDS) in view of Lesso (US 2011/0221487) and Hekmat et al. (US 2014/0015615).

Regarding claim 35, the combination discussed above discloses the method of claim 34. Konstadinidis does not disclose a plurality of oscillator to generate a plurality of output clock signals that are multiphase and are in a fixed timing relationship to each other. However, Hekmat discloses a plurality of oscillator to generate a plurality of output clocks that are multiphase and are in a fixed timing relationship to each other [see figs. 1, 3, 4, paragraphs 0014, 0015], such that the combination discloses based on the output clock signal, generating a plurality of output clock signals that are multiphase and are in a fixed timing relationship to each other.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Konstadinidis and Lesso in accordance with the teaching of Vandepas regarding a multi-phase oscillator in order to be used for a variety of multi-phase application [paragraph 0015].

Regarding claim 36, the combination discussed above discloses the method of claim 34. Konstadinidis does not disclose a plurality of oscillator to generate a plurality of output clocks that are multiphase and are in a fixed timing relationship to each other. However, Hekmat discloses a plurality of oscillator to generate a plurality of output clocks that are multiphase and are in a fixed timing relationship to each other [see at least figs. 1, 4, paragraphs 0014, 0015], such that the combination discloses generating, at a plurality of stages of the clock tree, a plurality of respective clocks having different respective phases, wherein each stage of the plurality of stages is driven by a different respective oscillator circuit [see figs. 1, 4, paragraphs 0014, 0015 Hekmat],.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Konstadinidis and Lesso in accordance with the teaching of Hekmat regarding multi-phase oscillators in order to be used for a variety of multi-phase application [paragraph 0015].

Response to Arguments
Applicant’s amendments filed on 05/12/2022 has been addressed in the above sections. 
Applicant’s arguments with respect to claim(s) 21-29, 32-37 and 39-43 have been considered but are moot because the new ground of rejection rely on a new reference, Lesso (US 2011/0221487), which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842